Citation Nr: 1546955	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from January 1959 to January 1979.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU. 

This matter was previously remanded by the Board in November 2010, October 2013, and April 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1. The Veteran is service-connected for bilateral hearing loss, rated 40 percent; bursitis, right shoulder, rated 40 percent; coronary artery disease, rated 30 percent; cervical nerve root irritation with cervical spondylosis and anterolisthesis of C4-C5, rated 20 percent; emphysematous blebs, right lung, rated 10 percent; and tinnitus, rated 10 percent.  The Veteran has a combined disability rating of 80 percent.
 
 2. Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable due to his service-connected disabilities.  Currently, he is in receipt of service connection for bilateral hearing loss, rated 40 percent; bursitis, right shoulder, rated 40 percent; coronary artery disease, rated 30 percent; cervical nerve root irritation with cervical spondylosis and anterolisthesis of C4-C5, rated 20 percent; emphysematous blebs, right lung, rated 10 percent; and tinnitus, rated 10 percent.  The combined disability rating is 80 percent.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In his February 2007 TDIU application, the Veteran indicates that he was last employed in October 2003 as a courier.  This was also the last time he worked full-time.  The Veteran had previously worked at the Post Office and in security.

Upon the Board's April 2014 Remand, May 2014 VA opinions were ordered to determine the impact of the Veteran's service-connected disabilities on his employability.  An opinion was issued by an audiologist with respect to the Veteran's hearing loss and tinnitus, and a separate opinion by another VA examiner with respect to the other service-connected disabilities.

The May 2015 VA audiologist concluded that the Veteran's hearing loss:

precludes his understanding of conversational speech without the use of hearing aids....Even with the use of hearing aids, it is expected that the Veteran would have difficulty understanding speech on the telephone or in listening environments with background noise.  

Because of the hearing loss, the Veteran would likely be unable to secure positions requiring intensive phone work or work that required a great deal of communication with the public in different listening environments.  The Veteran would not meet the qualifications for a commercial driver's license (CDL).

The hearing loss would not preclude the Veteran's ability to secure jobs that are primarily focused on paperwork, computer work, or assembly work....

The other May 2015 VA examiner concluded that the Veteran would be able to sustain gainful employment, explaining that "the Veteran has the functional capacity, both with heart and lung, as well as his spine and right shoulder to perform sedentary occupations not requiring more than 10 pounds of lifting or lifting overhead."  The examiner went on to explain that the Veteran's such an occupation could "include answering a phone, bench work at chest level, delivery of small items where driving short distances is required and low intense clerical work where short distance walking or standing is required."  

The Board also notes private medical evidence of record, to include a June 2008 letter from a private physician to a potential employer, which explains that it is his medical opinion that the Veteran would be unable to perform the necessary duties required by the position.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  The overall conclusion to be drawn from the medical evidence of record is that the Veteran's ability to perform physical or sedentary work is severely impaired due to a variety of physical disabilities, effecting both movement and hearing.  The Board notes that separately the May 2014 VA examiner's concluded that the Veteran was not unemployable as a result of his auditory disabilities and other service-connected disabilities.  However, the Board finds that the evidence suggests when the auditory disabilities and physical disabilities are considered together, the Veteran would be unable to maintain gainful employment.  To the degree that the Veteran would be able to perform sedentary work, despite his multiple disabilities limiting his functional movement, the Board finds that from a practical standpoint the Veteran would be too limited to perform such occupations due to his hearing limitation.  Conversely, to the degree that the Veteran may be able to maintain some occupations despite his hearing loss, he would be rendered unemployable in these positions due to the physical limitations resulting from his other service-connected disabilities.  

As a result, the Board finds that, affording the Veteran the benefit of the doubt and given his occupational history and educational level, he is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


